Citation Nr: 1112459	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for status post-left lower lobectomy due to carcinoid.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of pneumonia.

3.  Entitlement to service connection for a respiratory disorder, to include residuals of pneumonia and status post-left lower lobectomy due to carcinoid.

4.  Entitlement to service connection an acquired psychiatric disorder, to include depression, as secondary to a respiratory disorder.

5.  Entitlement to service connection for tinnitus, to include as secondary to a respiratory disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to January 1991.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In January 2010, the Board remanded the case for additional development.  

In light of the recent holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), the Board has reclassified the issues of service connection for a respiratory disorder and a psychiatric condition as noted above.

The claims of service connection for a respiratory disorder, depression and 
tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  An April 1994 rating decision denied service connection for status post-left lower lobectomy due to carcinoid, and for residuals of pneumonia.

2.  The additional evidence presented since the rating decision in April 1994 by the RO that denied the Veteran's claim for service connection for status post-left lower lobectomy due to carcinoid, is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.

3.  The additional evidence presented since the rating decision in April 1994 by the RO that denied the Veteran's claim for service connection for residuals of pneumonia, is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision that denied service connection for status post-left lower lobectomy due to carcinoid is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

2.  New and material evidence has been presented to reopen the claim of service connection for status post-left lower lobectomy due to carcinoid.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been presented to reopen the claim of service connection for residuals of pneumonia.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable decision to reopen the claims for new and material evidence, the only maters herein decided, no further discussion of VCAA is necessary at this point.

New and Material Evidence Claims

In an April 1994 rating decision, the RO denied entitlement to service connection for a lung condition, diagnosed as carcinoid tumor, left lower lobe of lung, status-post resection.  The RO also denied service connection for residuals of pneumonia.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The April 1994 rating decision is final because it was not appealed.

In the rating decision on appeal, the RO declined reopening the Veteran's claim of service connection for residuals of pneumonia and the claim of service connection for carcinoid tumor of the left lower lobe of the lung, status post-resection.  However, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claim for service connection for residuals of pneumonia, and the claim of service connection for carcinoid tumor of the left lower lobe of the lung, status post-resection, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The application to reopen the claims was received in December 2004.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in April 1994, consisted of the Veteran's service treatment records, which documented hospitalization for left lower lobe pneumonia in March 1989.  On separation from service in December 1990, the Veteran reported a history of coughing up blood and the clinician noted ronchi over the bronchial tubes.  Post-service VA treatment records from November 1992 to May 1993, which show that in November 1992 the Veteran underwent resection of the left lung due to a carcinoid tumor of the lung.  The records also contained a May 1993 VA examination report that recorded a diagnosis of status post-left lower lobectomy for carcinoid.  The RO found that there was no basis in the evidence of record to support a finding that the Veteran's status post-left lower lobectomy for carcinoid had onset in service, or was caused or aggravated by it.  The RO further concluded that while the service medical records documented treatment for pneumonia, this was shown to be a temporary condition that resolved with treatment and did not result in a chronic permanent disability.  

Newly received evidence includes statements from the Veteran asserting that her pulmonary condition has remained chronic since service and is manifested by pain, shortness of breath, discomfort caused by the surgical scar, numbness in the rib cage area and muscle spasms.  Additionally, the Veteran submitted a lay statement from her former spouse who reported being married to the Veteran from November 1990 to June 2003, and recalled that during that time he saw the Veteran cough up blood.  He also stated that after surgery in November 1992 the Veteran's scar was painful and he would often massage the area.  The Board finds that newly received evidence that contains lay evidence that is presumed credible and suggests the presence of a chronic respiratory condition since service.  The currently reported symptoms, to include pain, shortness of breath, discomfort caused by the surgical scar, numbness in the rib cage area and muscle spasms, along with statement from the Veteran and her former spouse regarding continuity of respiratory symptoms since service, was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims, and together with previously considered evidence of record, that is, the in-service documentation of respiratory symptoms, raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156 (2010).  Those reports are presumed credible for the purpose of determining whether the evidence is material.

Accordingly, the Board finds that new and material evidence has been submitted.  The claims for service connection for a respiratory disorder, to include residuals of pneumonia and status post-left lower lobectomy due to carcinoid, are reopened.  To that extent only, the claims are allowed.


ORDER

New and material evidence has been received to reopen the claim for service connection for status post-left lower lobectomy due to carcinoid.  To that extent only, the appeal is allowed.

New and material evidence has been received to reopen the claim for service connection for residuals of pneumonia.  To that extent only, the appeal is allowed.




REMAND

Additional development is needed prior to further disposition of the claim for service connection for tinnitus.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c)(4).

The Veteran contends she developed tinnitus in service due excessive noise exposure from firing various military weapons and during the performance of her duties.  The Board notes that the Veteran has also claimed that her current tinnitus was caused by stress from dealing with her respiratory symptoms.  As noted above, the Board reopened the claims of service connection for status post-left lower lobectomy due to carcinoid, and residuals of pneumonia.  Additionally, as for service connection for tinnitus as directly related to noise exposure in service, while the Veteran's service medical records do not show treatment for or a diagnosis of tinnitus, her service personnel records show the Veteran's military occupational specialty was petroleum supply specialist.  A November 1990 reference audiogram report noted hearing loss profile of H1, along with routine exposure to hazardous noise.  The Veteran is competent to report tinnitus because that requires only personal knowledge, not medical expertise, because it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the evidence sufficient to trigger VA's duty to assist the Veteran by obtaining medical examination and opinion statements addressing the etiology of the Veteran's tinnitus.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that she incurred a respiratory condition in service.  The Veteran's service treatment records document hospitalization for left lower lobe pneumonia in March 1989.  On separation from service in December 1990, the Veteran reported a history of coughing up blood and the clinician noted ronchi over the bronchial tubes.  Post-service in November 1992 the Veteran underwent  resection of the left lung due to a carcinoid tumor of the lung.  She asserts that the condition has remained symptomatic and has resulted in a current respiratory disorder.  In this case, the Veteran has not yet been afforded a VA examination in connection with the current appeal to ascertain the nature and etiology of her pulmonary disorder.  Given the in-service documentation of respiratory symptoms and the Veteran's competent statements asserting continuity of symptomatology and a current disability, the Board finds that a VA examination is needed to determine the nature and etiology of her current respiratory complaints.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that she developed depression as a result of stress from dealing with her respiratory symptoms.  Secondary service connection will be granted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The issue of service connection for an acquired psychiatric disability is inextricably intertwined with the issue of service connection for a respiratory disorder and must also be remanded to allow for further development of the claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Moreover, as the Veteran is competent to report feeling depressed, and she has not yet been afforded a VA examination to determine the nature and etiology of her current psychiatric complaints, the Board finds that a VA examination is in order to determine if the Veteran has a diagnosis of any mental disorder and the etiological relationship, if any, to service or a service-connected disability.  

Finally, the Board notes that pursuant to the January 2010 Board remand, in April 2010 the RO provided the Veteran with necessary authorization forms to obtain and associate with the claims file private medical records pertaining to treatment for the claimed disabilities.  The Veteran failed to respond to RO's request.  The Veteran is advised that that the duty to assist is not a one-way street.  If a Veteran wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As such, as this case is being remanded to the RO, via the AMC, the Veteran should respond to VA's requests for information or otherwise bring to VA's attention, any information or evidence in support of her claims for benefits.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide sufficient information, and if necessary, authorization, to request any additional evidence pertinent to the claims on appeal.  After securing the necessary authorizations for release of information, seek to obtain copies of all records referred to by the Veteran not already on file, specifically records from Doctor's Care on Two Notch Road in Columbia, South Carolina.  Document any attempts to obtain such records.  If the records are not available, the Veteran should be apprised of such, and afforded an opportunity to submit those reports.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the her tinnitus.  The examiner should review the claims file and note that review in the examination report.  The examiner should include a complete rationale for each opinion expressed.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current tinnitus was incurred in or aggravated by the Veteran's periods of active duty service.  The examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should also opine whether it is at least as likely as not that the Veteran's tinnitus is related to a respiratory disorder. 

3.  Schedule the Veteran for a VA pulmonary examination.  The examiner should review the claims file and the report should note that review.  The examiner should provide an opinion as to the following:

a) Specify all currently diagnosed respiratory disabilities.

b) Is it at least as likely as not (50 percent probability or greater) that any current respiratory disorder is related to the Veteran's active service?  The examiner must consider lay statements regarding in-service occurrence and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should explain the rationale for all opinions provided.  In formulating the opinion, the examiner is asked to comment on the clinical significance of the following: 

(1) The Veteran's service treatment records which show hospitalization for left lower lobe pneumonia in March 1989, as well as the Veteran's reported history of coughing up blood on separation from service in December 1990, and the clinical finding of ronchi over the bronchial tubes.  

(2) Post-service treatment records, including records related to the November 1992 resection of the left lung due to a carcinoid tumor of the lung.  

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions must be provided.  Specifically, the examiner should provide the following:

a) Specify all currently diagnosed psychiatric disabilities and provide a full multiaxial diagnosis pursuant to DSM-IV.

b) For any currently diagnosed psychiatric disorder the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each current psychiatric disorder is related to service or whether any psychosis developed within one year of the Veteran's discharge from service in January 1991.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v.  Nicholson, 21 Vet.  App.  23 (2007).  

c) Is it as likely as not (50 percent probability or more) that any psychiatric disorder is proximately due to or the result of any service-connected disability?

d) Is it as likely as not (50 percent probability or more) that any psychiatric disorder has been aggravated (permanently worsened in severity beyond the natural progression of the disorder) by any service-connected disability?

5.  Then, readjudicate the claims.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R.  § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


